Citation Nr: 1220609	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-26 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for coronary artery disease.  

4.  Entitlement to service connection for a back disorder.  

5.  Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to January 1972 and from October 1988 to July 1992.  The Veteran also served in the National Guard between those two periods of active duty and after the second period of active service.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 rating decision of a VA Regional Office (RO).  The Board notes that the Veteran's claim was filed with the RO in Denver, Colorado, brokered to the RO in San Diego, California (for development and adjudication), and then returned to the Denver RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in August 2011.  A transcript of the hearing is associated with the claims file.  

At the hearing, the Veteran raised the issue of entitlement to service connection for an eye disorder.  The issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the issue of entitlement to service connection for an eye disorder is referred to the AOJ for the appropriate action.  

The issues of entitlement to service connection for hypertension, coronary artery disease, a back disorder, and a neck disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's reports of noise exposure during service, active duty for training and inactive duty for training are credible and consistent with his military duties. 

2.  The Veteran has a current diagnosis of hearing loss, and medical opinion states that it is at least in part the result of noise exposure during military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

The Veteran asserts entitlement to service connection for bilateral hearing loss.  Having considered the evidence, the Board finds service connection is warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for an organic disease of the nervous system when it is manifested to a compensable degree within one year following discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011).  

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011).  The Board notes that if the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of service entrance will be made if a rating is awarded. 

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.  

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The term "hearing loss disability" is defined in VA regulations.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that Veteran's are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  

The Board notes that while an October 1987 National Guard examination report notes high frequency hearing loss in the summary of defects, the corresponding results of audiometric testing do not show hearing loss as defined by 38 C.F.R. § 3.385.  In addition, both the October 1987 report of examination and an April 1988 physical profile show his hearing was assigned a profile of "1".  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In view of these findings and the absence of a service entrance examination report for the second period of service, the Board finds there is not clear and unmistakable evidence rebutting the presumption of soundness for the second period of active service.  Thus, the Veteran is presumed to have been sound upon entry into his second period of active duty, and the theory of aggravation will not be further addressed.  

Following discharge from the second period of active service, the results of an August 1992 audiogram reflect a hearing loss disability as defined by 38 C.F.R. § 3.385.  The diagnosis was high frequency hearing loss.  In addition, an August 1993 National Guard examination report notes high frequency hearing loss.  Further, a March 2008 VA treatment record reflects a history of hearing loss.  The Veteran was afforded a VA hearing examination in May 2008 which again demonstrated hearing loss as required by 38 C.F.R. § 3.385.  The May 2008 VA examiner determined, based on a review of the claims folder, including results of electronic hearing testing during service, that it is at least as likely as not that the Veteran's hearing loss is attributable to hazardous noise exposure during service.  The Board notes that the Veteran's reports of noise exposure during service are credible and consistent with the circumstances of his service.  Furthermore, acoustic trauma sustained even during IDT constitutes an injury, and the residuals of this injury are eligible for service connection.  Thus, given that the Veteran has a current hearing loss and that medical opinion has opined that it is at least in part due to noise exposure incurred during active service, the Board finds service connection for bilateral hearing loss is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Veteran asserts entitlement to service connection for hypertension, coronary artery disease, a neck disorder and a back disorder.  Having reviewed the evidence, the Board finds further development is necessary for a determination in this case.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

At the hearing, the Veteran testified that he had a National Guard physical examination in November 1997 which contains pertinent findings.  Transcript at 3 & 10-11 (2011).  He further testified to having been involved in motor vehicle accidents during service in the late 1980s or early 1990s in which he sustained whiplash.  Id. at 20-22.  The Board observes that this was apparently during a period of active duty.  These records are not associated with the claims file.  Thus, an attempt should be made to obtain the November 1997 report of examination as well as records pertaining to any motor vehicle accidents in the late 1980s or early 1990s.  

In addition, a February 1992 record shows blood pressure was 138/94 and subjectively questionable high blood pressure was noted, a July 1992 separation examination report reflects an assessment of high blood pressure and an August 1993 National Guard examination report notes borderline high blood pressure was noted in 1992.  Additionally, a January 2006 VA treatment record reflects an assessment of coronary artery disease, a May 2006 record notes hypertension, and a September 2006 private record notes osteoarthritis.  

Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that hypertension, coronary artery disease, a neck disorder or a back disorder is related to service.  Thus, the Board has no discretion and must remand the matters to afford the Veteran a VA examination(s), the report of which must address the above inquiry.  See 38 U.S.C.A. § 5103A (West 2002).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since May 2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA medical records pertaining to the Veteran that are dated from May 2008.  

2.  Attempt to obtain a November 1997 National Guard separation examination report, along with records pertaining to motor vehicle accidents during the late 1980s or early 1990s.  All efforts in this regard should be documented in the claims folder and any records obtained should be associated with the claims folder.  

3.  Notify the Veteran that he may submit lay evidence of any continuity of symptoms, to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed disorders on appeal, to include a hypertension, coronary artery disease, a neck disorder and a back disorder, during and/or since service. 

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for a VA examination(s) to determine the existence, nature and etiology of the claimed disabilities on appeal.  Provide the examiner with a list of the Veteran's verified periods of active duty for training.  The claims file should be made available for review and the examiner's attention directed to this remand.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner must comment on the Veteran's report regarding the onset and continuity of symptomatology of relevant symptoms and opine as to whether it is at least as likely as not that any of the disabilities claimed on appeal had on onset during either period of active service or within the initial post-service year, or is otherwise a result of or related to service or service-connected disability.  If the disability is determined not to have been incurred or aggravated during service, the examiner should opine as to whether it is at least as likely as not that any of the disabilities were incurred in or aggravated as a result of an injury or disease sustained during a period of active duty for training, or an injury sustained during inactive duty for training.  

The rationale for all findings and conclusions should be set forth in a legible report.

5.  Thereafter, readjudicate the appeal.  In doing so, consider whether 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2011) is applicable.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

	(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


